Exhibit 10.2


REPURCHASE AGREEMENT
 
This Agreement (the “Agreement”) is made as of the 29th day of July, 2010 by and
between Asia Select Acquisition III Corp. (the “Company”), a Delaware
corporation with an address at 300-1055 West Hastings Street, Vancouver, B.C.
V6E 2E9 Canada and Anthony Zhou (the “Seller”), an individual with an address at
36-8120 General Curie Road, Richmond, B.C. V6Y3V8 Canada.


WITNESSETH:
 
WHEREAS, the Seller is the owner of seven hundred fourteen thousand two hundred
and eighty six (714,286) shares (the “Seller’s Shares”) of the Company’s common
stock, par value $0.0001 per share (“Common Stock”); and
 
WHEREAS, the Seller desires to sell to the Company and the Company desires to
purchase from the Seller, three hundred thousand (300,000) shares of Common
Stock owned by the Seller (the “Shares”), on and subject to the terms of this
Agreement (the “Repurchase”):
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Company and the Seller hereby agree as follows:


1.           Sale of the Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Shares to the
Company and the Company shall purchase the Shares from the Seller for an
aggregate purchase price equal to $600.00 (the “Purchase Price).
 
2.           Closing. The purchase and sale of the Shares shall take place upon
execution and delivery of this Agreement (the “Closing”), to be held at such
time and place as shall be determined by the parties.  On or prior to the
closing, the Seller shall deliver to the Company the certificate representing
the Seller’s Shares for cancellation and the Company shall pay the Purchase
Price for the Shares. Within ten (10) business days of the Closing, the Company
shall issue a new certificate in the Seller’s name representing the balance of
the Seller’s shares owned by the Seller after the sale of the Shares.
 
3.           Representations of the Seller.
 
(a)           The Seller has all necessary power and authority to enter into and
to perform his obligations hereunder.  This Agreement constitutes the valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
 
(b)           The Seller owns all right, title and interest in and to, and has
the right to transfer to the Company, in connection with the Repurchase provided
for herein, all of the Shares being repurchased by the Company, pursuant to the
terms of this Agreement, free and clear of all liens, security interests,
charges and other encumbrances.
 
(c)           The Seller has had a reasonable opportunity to ask questions of
and receive answers from a person or persons acting on behalf of the Company
concerning the Repurchase of the Shares and the business, financial condition,
and results of operations of the Company, and all such questions have been
answered to the full satisfaction of the Seller.  The Seller acknowledges that
he is an officer and director of the Company and as such is very familiar with
the Company’s affairs.
 
 
 

--------------------------------------------------------------------------------

 

(d)           The Seller acknowledges and understands that the Company, on or
around the date of the consummation of the Repurchase, may sell shares of Common
Stock, or other securities of the Company, to third parties at per share, or
effective per-share, purchase prices that may be significantly higher or lower
than the per share purchase price being paid hereunder by the Company for the
Shares.  Notwithstanding any such sales, the Seller agrees to accept the
Purchase Price as full and fair payment for the Shares.


4.           Representations of the Company


(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
(b)           The Company has all necessary corporate power and authority to
enter into and to perform its obligations under this Agreement, and the
execution, delivery and performance by the Company of this Agreement have been
duly authorized by all necessary action on the part of the Company and its board
of directors.  This Agreement constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
5.           Miscellaneous. This Agreement constitutes the entire agreement of
the parties, superseding and terminating any and all prior or contemporaneous
oral and written agreements, understandings or letters of intent between or
among the parties with respect to the subject matter of this Agreement.  No part
of this Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Agreement, states
that it is a modification or amendment of this Agreement and is signed by the
parties to this Agreement, or, in the case of waiver, by the party granting the
waiver.  If any section, term or provision of this Agreement shall to any extent
be held or determined to be invalid or unenforceable, the remaining sections,
terms and provisions shall nevertheless continue in full force and effect.  This
Agreement shall be governed and construed in accordance with the laws of the
State of Delaware applicable to agreements executed and to be performed wholly
within such State, without regard to any principles of conflicts of law.  This
Agreement shall be binding upon the parties and their respective heirs,
executors, administrators, legal representatives, successors and assigns;
provided, however, that neither party may assign this Agreement or any of its
rights under this Agreement without the prior written consent of the other
party.  This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
ASIA SELECT ACQUISITION III CORP.
     
By:
/s/ Min Kuang
     
Min Kuang
   
President
       
SELLER
     
/s/ Anthony Zhou
   
Anthony Zhou




 
 

--------------------------------------------------------------------------------

 
